Citation Nr: 1200855	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, claimed as secondary to right knee osteoarthritis.

2.  Entitlement to service connection for a right elbow degenerative joint disease, claimed as secondary to right knee osteoarthritis.

3.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to right knee osteoarthritis.

4.  Entitlement to service connection for a cervical spine disorder associated with varicose veins, claimed as secondary to right knee osteoarthritis.

5.  Entitlement to service connection for a right hand disorder, claimed as secondary to right knee osteoarthritis.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to an increased disability rating for lumbar spine degenerative disc disease, currently rated as 20 percent disabling.

10.  Entitlement to an increased disability rating for right knee osteoarthritis, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased disability rating for right ankle degenerative arthritis, currently rated as 20 percent disabling.

12.  Entitlement to an increased disability rating for right foot degenerative arthritis, currently rated as 10 percent disabling.

13.  Entitlement to an increased disability rating for right hip chronic strain, currently rated as 10 percent disabling.

14.  Propriety of a temporary total evaluation assigned from May 4, 2010 to October 1, 2010 because of treatment for a service-connected condition requiring convalescence.

15.  Propriety of special monthly compensation based on housebound status granted from May 4, 2010 to October 1, 2010.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  In an August 2011 letter, VA notified the Veteran that he had been placed upon a list of persons awaiting the scheduling of a Travel Board hearing.  The Veteran presently remains on this list.

As the letter correctly advised, the Board may not consider the Veteran's appeal until after his requested hearing has been completed.  Accordingly, this matter is remanded so that the Veteran may be afforded his requested Travel Board hearing.  38 C.F.R. §§ 20.700, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notice as to the date, time, and place of the scheduled hearing should be mailed to the Veteran in accordance with 38 C.F.R. § 20.704(b).  A copy of the transcript of the hearing proceedings should be incorporated into the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



